Exhibit MAKE GOOD ESCROW AND PLEDGE AGREEMENT This MAKE GOOD ESCROW AND PLEDGE AGREEMENT (this “Agreement”), dated as of December 22, 2009, is entered into by and among China Carbon Graphite Group, Inc., a Nevada corporation (the “Company”), the persons or entities signatory (each, an “Investors” and collectively, the “Investors”), and Continental Stock Transfer & Trust Company (the “Escrow Agent”). WHEREAS, concurrently with the execution hereof, the Company is consummating a private placement transaction (the “Financing Transaction”) with the Investors whereby the Company will issue investment units comprised of shares of Series B Convertible Preferred Stock of the Company (the “Preferred Shares”) and warrants (the “Warrants”) to purchase common stock, par value $0.001 per share, of the Company (together with any securities into which such shares may be reclassified, the “Common Stock”); WHEREAS, in order to provide security to the Investors in the event that Company fails to meet certain future financial performance thresholds, the Company has agreed to issue, pledge and deposit a stock certificate representing 50% of the number of shares of Series B Preferred Stock issued in the Financing Transaction shares of Common Stock (the “Escrow Shares”) into escrow for the benefit of the Investors; and WHEREAS, the Company and the Investors have requested that the Escrow Agent hold the Escrow Shares on the terms and conditions set forth in this Agreement and the Escrow Agent has agreed to act as escrow agent pursuant to the terms and conditions of this Agreement. NOW, THEREFORE, in consideration of the covenants and mutual promises contained herein and other good and valuable consideration, the receipt and legal sufficiency of which are hereby acknowledged and intending to be legally bound hereby, the parties agree as follows: ARTICLE I. TERMS OF THE ESCROW Section 1.01Appointment of Escrow Agent.The parties hereby agree to appoint the Escrow Agent as escrow agent to act in accordance with the terms and conditions set forth in this Agreement, and Escrow Agent hereby accepts such appointment and agrees to act in accordance with such terms and conditions. Section 1.02Establishment of Escrow Account. (a)Upon the execution of this Agreement, the Company shall, as a pledge of securities, deposit the Escrow Agent a certificate or certificates representing the Escrow Shares, together with duly executed stock powers or other appropriate transfer documents executed in blank by the Company (such certificates and such transfer documents, collectively, the “Escrow Materials”).The Escrow Agent shall hold the Escrow Materials and distribute the same as contemplated by this Agreement. 1 (b)The Company and the Investors hereby agree that the deposit by the Company of the Escrow Materials with the Escrow Agent on the terms and conditions set forth herein is intended to be a bona fide pledge of securities by the Company for the benefit of the Investors (as pledgees), in each case within the meaning of and as contemplated by Rule 144(d)(3)(iv) promulgated by the Securities and Exchange Commission (the “Commission”).In addition the Escrow Shares, if released to the Investors pursuant to the terms hereof, shall be considered “Registrable Securities” for purposes of Section 6(d) of that certain Registration Rights Agreement between the Company and the Investors. Section 1.03Performance Threholds.The distribution of the Escrow Shares shall be based upon the following financial performance thresholds of the Company (the “Performance Thresholds”) for the fiscal years ended December 31, 2010 (“Fiscal Year 2010”) and December 31, 2011 (“Fiscal Year 2011”): (a)The Fiscal Year 2010 Performance Threshold shall be audited Net Income equal to or greater than $5,100,000 (the “2010 PT”). (b)The Fiscal Year 2011 Performance Threshold shall be audited Net Income equal to or greater than $10,000,000 (the “2011 PT”); provided, however, that if the Company completes an equity underwritten financing with gross proceeds in excess of $15,000,000 prior to August 31, 2010, the 2010 PT shall be increased to $20,000,000. (c)For the purposes of this Agreement, the term “Net Income” shall be defined in accordance with U.S. generally accepted accounting principles, consistently applied (“U.S. GAAP”) and reported by the Company in its audited financial statements for each of the Fiscal Year 2010 and Fiscal Year 2011; provided, however, that Net Income for each of Fiscal Year 2010 and Fiscal Year 2011 shall be increased by any non-cash charges incurred: (i) as a result of the Financing Transaction, including without limitation, as a result of the issuance and/or conversion of the Preferred Shares, and the issuance and/or exercise of the Warrants, (ii) any income tax, enterprise tax or similar tax in excess of 25% of income before income taxes. Section 1.04Determination of 2010 PT and 2011 PT; Investor Representative. (a)The 2010 PT and 2011 PT shall be determined as of the date of the Company’s audited financial statements for the corresponding fiscal year are required to be filed with the Commission pursuant to the reporting requirements of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and, if the Company is not required to file reports pursuant to Section 13(a) or Section 15(d) of the Exchange Act, and therefore prepares and furnishes the documents required by Section 6 of the Registration Rights Agreement, the 2010 PT and 2011 PT shall be determined in accordance with such prepared documents at such time. (b)The Company will provide the Investors with the Company’s audited financial statements for the appropriate fiscal year, prepared in accordance with U.S.
